NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryan Davidson on June 22, 2021.
The application has been amended as follows: 
Amend claim 1 as follows and ALLOW:
“A process for the preparation of a milled suspension comprised of an aqueous dispersion of a nano-sized insoluble organic UV absorber having a particle size Dv50 determined by light scattering of less than 200 nm, wherein the process comprises the steps of:
(a)	providing a suspension of coarse particles of an insoluble organic UV absorber having a particle size Dv90 determined by laser diffraction in the range of75 to 90 µm in a mixture of water and a C8-C10 alkyl polyglucoside; and
(b)	milling the suspension in the absence of an anti-foam agent in a ball mill using yttrium-stabilized zirconium oxide grinding beads until the insoluble organic UV absorber has a particle size Dv50 of less than 200 nm to thereby obtain the milled suspension, wherein 
the insoluble organic UV absorber is a compound of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I)
wherein R1 is a C1-C18 alkyl group which is optionally substituted by phenyl.”
	ALLOW claim 2.
Cancel claims 3-4.
	Amend claim 5 as follows and ALLOW: 
“The process according to claim [[4]]1, wherein the compound of formula (I) is a compound of formula (Ia):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Ia).”

ALLOW claims 6-8.
Rejoin and ALLOW claims 9-10.
ALLOW claims 13-15.

Reasons for Allowance
The claimed invention is drawn to a method for preparing a milled suspension comprising an aqueous dispersion of nano-sized insoluble organic UV absorber having a specified particle size, the method comprising milling a suspension of coarse particles in water and polyglucoside in a ball mill using yttrium-stabilized zirconium oxide grinding beads in the absence of an anti-foam agent.  The claims were rejected as unpatentable over Herzog et al in view of Muller et al.  However, the prior art methods utilize a different polyglucoside and further include an anti-foam agent.  In the instant case, Applicant has demonstrated that the instantly claimed method surprisingly produces less foam even in the absence of an anti-foam agent when the coarse particles have a size of 75 to 90 µm and are suspended in a specific polyglucoside.  Since the claims are considered to be commensurate in scope with the unexpected results, and since the method contains written support and is enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611